Citation Nr: 1715646	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel





INTRODUCTION

The Appellant had service in the United States Marine Corps from August 1967 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


REMAND

In his April 2013 substantive appeal, the Veteran requested a hearing before a member of the Board by videoconference at his local RO.  The Veteran did not appear at the videoconference hearing scheduled for March 30, 2017.  However, in a statement received on March 31, 2017, the Veteran explained that he was unable to attend the hearing due to the weather and his mental condition.  The Veteran also requested that the hearing be rescheduled.  The Board finds the Veteran has submitted a timely motion to reschedule and that good cause is shown for his failure to appear at the hearing scheduled for March 30, 2017.  As hearings before the Board at the RO are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




